Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-14-2009

Wanda Bates v. John Kerestes
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1729




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Wanda Bates v. John Kerestes" (2009). 2009 Decisions. Paper 1547.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1547


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                                No. 08-1729
                               _____________

                            WANDA L. BATES,

                                                 Appellant

                                      v.

              MHM CORRECTIONAL SERVICES;
COMMONWEALTH OF PENNSYLVANIA DEPARTMENT OF CORRECTIONS
     SCI-FRACKVILLE; DAVID MONT; ROBERT D. SHANNON;
                    JOHN W. KERESTES,


                               _____________

               On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                           (D.C. No. 05-cv-02285)

               District Judge: Honorable James M. Munley
                               _____________

                Submitted Under Third Circuit L.A.R. 34.1(a)
                            on January 8, 2009

        Before: FUENTES, FISHER and ALDISERT, Circuit Judges
                       (Filed: April 14, 2009)

                               _____________

                            JUDGMENT ORDER
                              _____________

  After consideration of all contentions raised by the Appellant, it is ADJUDGED
AND ORDERED that for the reasons set forth in the February 11, 2008, opinion of the

Honorable James M. Munley, District Judge, the judgment of the District Court be, and is,

hereby AFFIRMED. Costs are taxed against the Appellant.




                                         BY THE COURT:




                                         /s/Ruggero J. Aldisert
                                         Circuit Judge




ATTEST:

/s/Marcia M. Waldron,
Clerk

Dated: April 14, 2009




                                           2